UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 4, 2011 MAGNETEK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-10233 95-3917584 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) N49 W13650 Campbell Drive Menomonee Falls, WI (Address of Principal Executive Offices) (Zip Code) (262) 783-3500 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 – RESULTS OF OPERATIONS AND FINANCIAL CONDITION. See Press Release dated May 4, 2011 entitled “Magnetek Announces Fiscal 2011 Third Quarter Results,” attached as Exhibit 99.1 to this Current Report. Exhibit Number Description Magnetek, Inc. Press Release dated May 4, 2011 entitled “Magnetek Announces Fiscal 2011 Third Quarter Results”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 4, 2011 MAGNETEK, INC. /s/ Marty J. Schwenner By: Marty J. Schwenner Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Magnetek, Inc. Press Release dated May 4, 2011 entitled “Magnetek Announces Fiscal 2011 Third Quarter Results”.
